Per curiam.
This matter is before the Court pursuant to the Report and Recommendation of the Review Panel finding that Respondent Alvin L. Kendall violated Standard 66 of Bar Rule 4-102 (d) and recommending that he be disbarred. Previously, this Court suspended Kendall pending the appeal of his criminal conviction. See In the Matter of Kendall, 271 Ga. 166 (517 SE2d 323) (1999). Subsequent to his suspension, however, the United States Court of Appeals for the Eleventh Circuit has affirmed his conviction and his Petition for Writ of Certiorari has been denied by the United States Supreme Court. Kendall v. United States, 531 U. S. 879 (2002). Following the conclusion of Kendall’s appeals, the special master held a hearing pursuant to Bar Rule 4-106 (f) (1) to determine the appropriate level of discipline to be imposed. Although Kendall was not able to appear at the hearing due to his incarceration, he did submit a written response to the special master’s order to show cause. The special master denied Kendall’s requests for a continuance of the hearing until he could be present in person.
On or about March 27, 2003, the special master issued his report and recommendation finding that, as a result of his convictions for conspiracy to give notice of impending search and seizure warrants in violation of 18 USC §§ 2232 (b) and 371 and for conspiracy to distribute cocaine in violation of 18 USC § 846, Kendall had violated Standard 66 of Bar Rule 4-102 (d). Noting that Kendall’s appeals had been exhausted, the special master concluded that he should be disbarred. Kendall filed a notice of appeal seeking review of the special master’s report by the Review Panel pursuant to Bar Rule 4-217 (d). Thereafter, the Review Panel conducted a review of the special master’s report pursuant to Bar Rule 4-218 and issued its own Report and Recommendation affirming the findings of the special master and also reaching the conclusion that disbarment was the appropriate discipline. The Review Panel then filed its report with this Court. We agree with the recommendation of the special master and that of the Review Panel that Kendall should be disbarred for his violation of Standard 66. Accordingly, Kendall hereby is disbarred *33from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c).
Decided September 8, 2003.
William P. Smith III, General Counsel State Bar, K. Gene Chapman, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.